 


110 HR 4045 IH: Improving Teacher Diversity Act
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4045 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Altmire (for himself and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To award competitive grants to minority serving institutions to establish centers of excellence for teacher education. 
 
 
1.Short titleThis Act may be cited as the Improving Teacher Diversity Act. 
2.Centers of excellenceTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end the following: 
 
CCenters of Excellence 
231.DefinitionsAs used in this part: 
(1)Eligible institutionThe term eligible institution means— 
(A)an institution of higher education that has a teacher preparation program that meets the requirements of section 203(b)(2) and that is— 
(i)a part B institution (as defined in section 322); 
(ii)a Hispanic-serving institution (as defined in section 502); 
(iii)a Tribal College or University (as defined in section 316); 
(iv)an Alaska Native-serving institution (as defined in section 317(b)); or 
(v)a Native Hawaiian-serving institution (as defined in section 317(b)); 
(B)a consortium of institutions described in subparagraph (A); or 
(C)an institution described in subparagraph (A), or a consortium described in subparagraph (B), in partnership with any other institution of higher education, but only if the center of excellence established under section 232 is located at an institution described in subparagraph (A). 
(2)Highly qualifiedThe term highly qualified when used with respect to an individual means that the individual is highly qualified as determined under section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) or section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401). 
(3)Scientifically based reading researchThe term scientifically based reading research has the meaning given such term in section 1208 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6368). 
(4)Scientifically based researchThe term scientifically based research has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
232.Centers of excellence 
(a)Program authorizedFrom the amounts appropriated to carry out this part, the Secretary is authorized to award competitive grants to eligible institutions to establish centers of excellence. 
(b)Use of fundsGrants provided by the Secretary under this part shall be used to ensure that current and future teachers are highly qualified, by carrying out one or more of the following activities: 
(1)Implementing reforms within teacher preparation programs to ensure that such programs are preparing teachers who are highly qualified, are able to understand scientifically based research, and are able to use advanced technology effectively in the classroom, including use for instructional techniques to improve student academic achievement, by— 
(A)retraining faculty; and 
(B)designing (or redesigning) teacher preparation programs that— 
(i)prepare teachers to close student achievement gaps, are based on rigorous academic content, scientifically based research (including scientifically based reading research), and challenging State student academic content standards; and 
(ii)promote strong teaching skills. 
(2)Providing sustained and high-quality preservice clinical experience, including the mentoring of prospective teachers by exemplary teachers, substantially increasing interaction between faculty at institutions of higher education and new and experienced teachers, principals, and other administrators at elementary schools or secondary schools, and providing support, including preparation time, for such interaction. 
(3)Developing and implementing initiatives to promote retention of highly qualified teachers and principals, including minority teachers and principals, including programs that provide— 
(A)teacher or principal mentoring from exemplary teachers or principals; or 
(B)induction and support for teachers and principals during their first 3 years of employment as teachers or principals, respectively. 
(4)Awarding scholarships based on financial need to help students pay the costs of tuition, room, board, and other expenses of completing a teacher preparation program. 
(5)Disseminating information on effective practices for teacher preparation and successful teacher certification and licensure assessment preparation strategies. 
(6)Activities authorized under sections 202, 203, and 204. 
(c)ApplicationAny eligible institution desiring a grant under this section shall submit an application to the Secretary at such a time, in such a manner, and accompanied by such information as the Secretary may require. 
(d)Minimum grant amountThe minimum amount of each grant under this part shall be $500,000. 
(e)Limitation on administrative expensesAn eligible institution that receives a grant under this part may not use more than 2 percent of the grant funds for purposes of administering the grant. 
(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this part. 
233.AppropriationsThere shall be available to the Secretary, from funds not otherwise appropriated, $50,000,000 for the period beginning with fiscal year 2008 and ending with fiscal year 2012, to carry out this part beginning with academic year 2008–2009, which shall remain available until expended. The authority to carry out this part shall expire at the end of fiscal year 2012. . 
 
